DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This communication is responsive to the Response filed June 21, 2021. Claims 1-13 are pending.
Terminal Disclaimer
The terminal disclaimer filed on June 21, 2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given after an interview with Rachael Lea Leventhal (Reg, #54,266) on June 29, 2021. 

Claim 1 has been amended to incorporate a limitations of claim 10 and 11 and are noted below.
1.  (Currently Amended)  A battery pack, comprising:
a plurality of battery modules;
a tray defining a space where the plurality of battery modules are placed;

a plurality of heatsinks having a hollow structure through which a coolant flows, the plurality of heatsinks being selectively coupled to a part of the plurality of beam frames so as to be disposed to face a side surface of the battery modules, respectively; and
two side frames configured to cover both side surfaces of the tray, respectively,
wherein a heat conduction medium, having a louver structure with a plurality of air vents allowing airflow to penetrate through the heat conduction medium, is interposed at a thermal interface of the heatsink and the battery module,
wherein each of the heatsinks has an input port and an output port provided at one end and the other end thereof so that a coolant flows in or out therethrough, and
wherein the two side frames are provided in the form of a manifold tube communicating with the input ports and the output ports of the heatsinks to form a path for supplying and discharging the coolant.
2.  (Previously Presented)  The battery pack according to claim 1, wherein the heat conduction medium includes: 
a plate surface attached to one surface of the heatsink; and 
a plurality of louver fins formed to protrude obliquely at a predetermined acute angle with respect to the plate surface,
wherein the plurality of louver fins defines the louver structure.

3.  (Original)  The battery pack according to claim 2, wherein the plurality of louver fins have a property to be elastically or plastically deformed when an external pressure is applied thereto.

4.  (Previously Presented)  The battery pack according to claim 1, wherein the heat conduction medium is an aluminum alloy comprising pure aluminum for industrial use where 99% of its components is made of aluminum (Al).

5.  (Original)  The battery pack according to claim 2, wherein the plate surface of the heat conduction medium is laser-welded to one surface of the heatsink.

6.  (Previously Presented)  The battery pack according to claim 1, wherein: 
a part of the plurality of beam frames is an angled beam frame with a hollow therein; and
the heatsink is located inside the angled beam frame.


a part of the plurality of beam frames is an I-type beam frame; and
the heatsink is provided to be mountable to recessed portions formed at both sides of a column that forms a height of the I-type beam frame.

8.  (Original)  The battery pack according to claim 7, wherein the heatsink is shaped corresponding to the recessed portion and is adhered thereto by a thermal conductive adhesive to be integrated with the I-type beam frame.

9.  (Previously Presented)  The battery pack according to claim 8, wherein: 
another part of the plurality of beam frames is a single center frame that traverses a center of the tray; and 
the I-type beam frames intersect the center frame and are disposed at the tray at regular intervals, so that the plurality of battery modules are arranged in a 2 × N matrix.
10.  (Currently Amended)  The battery pack according to claim 9, wherein each of the heatsinks 





12.  (Previously Presented)  The battery pack according to claim 7, wherein: 
the center frame is provided in the form of an angled tube having a plurality of holes formed at an outer side surface thereof; and
a connecting module is provided in the center frame to connect the plurality of battery modules in at least one of series and in parallel.

13.  (Previously Presented)  A vehicle, comprising the battery pack defined in claim 1.
Allowable Subject Matter

Claims 1-13 are allowed.
The following is an examiner' s statement of reasons for allowance: The prior art US8,293,397 (Uchida) in view of US2013/0071700 (Hsu) does not disclose or suggest the claimed:

a plurality of battery modules;
a tray defining a space where the plurality of battery modules are placed;
a plurality of beam frames traversing an upper surface of the tray to partition spaces where the plurality of battery modules are capable of being individually placed;
a plurality of heatsinks having a hollow structure through which a coolant flows, the plurality of heatsinks being selectively coupled to a part of the plurality of beam frames so as to be disposed to face a side surface of the battery modules, respectively; and
two side frames configured to cover both side surfaces of the tray, respectively,
wherein a heat conduction medium, having a louver structure with a plurality of air vents allowing airflow to penetrate through the heat conduction medium, is interposed at a thermal interface of the heatsink and the battery module,
wherein each of the heatsinks has an input port and an output port provided at one end and the other end thereof so that a coolant flows in or out therethrough, and
wherein the two side frames are provided in the form of a manifold tube communicating with the input ports and the output ports of the heatsinks to form a path for supplying and discharging the coolant.

In light of the discussion above, it is evident as to why the claimed invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/S.G./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729